[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON INTEREST AND ATTORNEY FEES
At the November 16, 1998 hearing held to determine the amount CT Page 586 of the compound interest and attorney fees, the plaintiff submitted the affidavit of Donald Warner a certified public accountant. Using the passbook interest rates for the years from 1984 through October 1998 obtained from the Federal Reserve a "schedule of interest due on Escrow Account, Garofolo Note" was prepared. Interest for that period was computed at $49,400.18.
The counterclaim-defendants would compute the interest on the debt found by the Court decreased by the judgment awarded the Garofolos in the case in chief, that is $66,248.48 less $22,084.35 leaving $44,164.13 as the balance of the debt against which interest would be computed. The defendant cites no authority for proceeding in this fashion, nor is there any. Accordingly, the court awards compound interest in the amount of $49,400.18.
Counsel for the counterclaim-plaintiff has documented 73 hours of work at a rate of $225 an hour for a total of $16,475.55. The counterclaim-defendants argue that the fee should be computed as had been disclosed by counterclaim-plaintiff's attorney, that is a contingency fee of 15%. The counterclaim-defendants further contend that the 15% should be computed on the balance of the debt before adding the compound interest. The defendant presented no authority for this procedure, nor is there any. Accordingly, the court computes the 15% contingent fee on the balance of the debt of $66,248.48 together with compound interest of $49,400.18 and awards attorney fees of $13,347.30.
Judgment may enter in the amount of $66,248.48 together with compound interest of $49,400.18 and attorney fees of $13,347.30.
M. Hennessey, J.